Exhibit 10.1

LIGHTING SCIENCE GROUP CORPORATION

VIA ELECTRONIC MAIL

Mr. Fredric Maxik

462 Sanderling Drive

Indialantic, Florida 32903

 

  RE: Offer of Employment

Dear Fredric,

I am pleased to offer you continued full-time employment as Chief Technology
Officer of Lighting Science Group Corporation (“LSG”) under the following terms
of this offer of employment (this “Agreement”). This Agreement will replace the
prior agreement you entered into with LSG on October 4, 2007.

 

POSITION AND DUTIES:

   You will report to LSG’s Chief Executive Officer and will have such duties
and responsibilities as are customarily exercised by a person holding the
position of Chief Technology Officer.    During your employment with LSG and
except as otherwise agreed by LSG’s Board of Directors (the “Board”), you will
devote your full employable time, attention and best efforts to the business
affairs of LSG (except during vacations or illness) Notwithstanding the
foregoing, you will be entitled to devote a reasonable amount of time to civic
and community affairs and the management of your personal investments.
EMPLOYMENT TERM:    Subject to earlier termination in accordance with the terms
of this Agreement, your employment with LSG under this Agreement (the “Term”)
will commence on the date hereof (the “Effective Date”) and will end on October
4, 2014.

BASE SALARY:

   During the Term, your monthly base salary (“Base Salary”) will be 25,000
United States Dollars ($25,000) (annualized $300,000), less standard payroll
deductions and all required withholdings, payable in accordance with LSG’s usual
payroll practices, subject to annual review by the board of directors of the
Company (or an appropriate committee thereof).



--------------------------------------------------------------------------------

BONUS:

   During the Term, you will be eligible to participate in all executive bonus
plan(s) in which senior executives of LSG participate as the Board, in its sole
discretion, may from time to time establish, at a level commensurate to your
position with LSG.

EQUITY-BASED

  

COMPENSATION:

   You will be eligible to receive awards under LSG’s long term incentive plan
for executives.

BENEFITS:

   During the Term, you (and, as applicable, your eligible dependents) will be
eligible to participate in LSG’s employee benefit plans and perquisite and
fringe benefit programs on a basis no less favorable than such benefits and
perquisites are provided to LSG’s other senior executives. LSG will pay you an
automobile allowance of Twelve Hundred Dollars ($1,200.00) per month to cover
the monthly costs associated with the leasing or purchasing of an automobile.
You will be entitled to twenty (20) days of paid vacation during each full
calendar year beginning after the Effective Date. LSG retains the right to
modify, amend or terminate its employee benefit plans and programs at any time.

TERMINATION DUE

  

TO DEATH OR

  

DISABILITY:

   Your employment under this Agreement will terminate upon your death or
“Disability.” If your employment terminates due to death or Disability, you or
your estate, as applicable, will be entitled to receive (i) your Base Salary
through the date of termination, and (ii) any earned but unpaid annual bonus
(collectively, the “Accrued Amounts”). All other benefits, if any, due to you or
your estate, as applicable, will be determined in accordance with LSG’s plans,
policies and practices.    “Disability” means your incapacitation or disability
by accident, sickness or otherwise so as to render you mentally or physically
incapable of performing your duties under this Agreement, for any period of 90
consecutive days or for an aggregate of 120 days in any period of 365
consecutive days.

TERMINATION FOR

  

CAUSE; VOLUNTARY

  

RESIGNATION:

   At any time during the Term (i) LSG may terminate your employment under this
Agreement for “Cause” (as defined below) by written notice specifying the
grounds for Cause, and (ii) you may terminate your employment under this
Agreement voluntarily (that is, other than due to death or Disability or for
“Good Reason”

 

2



--------------------------------------------------------------------------------

   (as defined below)). If LSG terminates your employment for Cause, you will be
entitled to receive your Base Salary through the date of termination. If you
terminate your employment voluntarily, you will be entitled to the Accrued
Amounts.    “Cause” means your: (a) willful breach of your obligations under
this Agreement, which breach you fail to cure, if curable, within thirty
(30) days after receipt of a written notice of such breach; (b) gross negligence
in the performance or intentional non-performance of your material duties to LSG
or any of its affiliates; (c) commission of a felony or a crime of moral
turpitude; (d) commission of a material act of deceit, fraud, perjury or
embezzlement that involves or directly or indirectly causes harm to LSG or any
of its affiliates; or (e) repeatedly (i.e., on more than one occasion) being
under the influence of drugs or alcohol (other than over-the-counter or
prescription medicine or other medically-related drugs to the extent they are
taken in accordance with their directions or under the supervision of a
physician) during the performance of your duties to LSG or any of its
affiliates, or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of your duties to LSG or
any of its affiliates.    “Good Reason” means the occurrence, without your prior
written consent, of any of the following events: (a) any material breach by the
Company of its obligations under this Agreement; (b) a reduction in your base
salary (other than a reduction made in connection with an across-the-board
proportionate reduction in the base salaries of all employees of the Company
with a position of director or above that is no more than 10% of base salary);
(c) a material reduction by the Company in the kind or level of employee
benefits to which you are entitled immediately prior to such reduction (other
than a reduction generally applicable to all executive level employees of the
Company that, in combination with any reduction in base salary, does not reduce
your total compensation by more than 10%); or (d) a material reduction by the
Company of your duties and level of responsibilities; provided, that any such
event described in (a) through (d) above will not constitute Good Reason unless
you deliver to the Company a written notice of termination for Good Reason
within ninety (90) days after you first learn of the existence of the
circumstances giving rise to Good Reason, and within thirty (30) days following
the delivery of such notice the Company has failed to cure the circumstances
giving rise to Good Reason.

 

3



--------------------------------------------------------------------------------

TERMINATION    WITHOUT CAUSE;    RESIGNATION FOR    GOOD REASON:    If LSG
terminates your employment under this Agreement without Cause or you resign
prior to the end of the Term for Good Reason, LSG will pay you an amount equal
to one times (1x) your annual Base Salary, which amount shall be paid to you in
substantially equal installments during the twelve (12) month period following
such termination, provided that the payments due within the first sixty (60)
days after termination shall be accrued and paid on the sixtieth (60th) day
following your termination. The severance payment will be conditional upon your
first executing and returning within 45 days immediately after your termination
(and not revoking) a valid waiver and release (in substantially the form
attached hereto as Exhibit A) of all claims that you may have against LSG and
its affiliates, in a form provided by LSG. TERMINATION DUE    TO CHANGE IN   
CONTROL:    If, within two (2) years after a Change in Control, your employment
is terminated by LSG or its successor without Cause or you resign for Good
Reason, then, in lieu of the severance payment set forth above, LSG will pay you
an amount equal to two times (2x) your annual Base Salary, which amount shall be
paid to you in substantially equal installments during the twenty-four (24)
month period following such termination, provided that the payments due within
the first sixty (60) days following termination shall be accrued and paid on the
sixtieth (60th) day following your termination. The severance payment will be
conditional upon your first executing and returning within 45 days immediately
after your termination (and not revoking) a valid waiver and release (in
substantially the form attached hereto as Exhibit A) of all claims that you may
have against LSG and its affiliates, in a form provided by LSG.    “Change in
Control” will have the meaning given to such term in the Lighting Science Group
Corporation Amended and Restated Equity-Based Compensation Plan, or any
successor thereto. CONFIDENTIALITY:    LSG shall provide you Confidential
Information for the performance of your duties for LSG. You agree and
acknowledge that LSG and its affiliates have a legitimate and continuing
proprietary interest in the protection of its “Confidential Information” (as
defined below) and that it has invested substantial time, money and effort and
will continue to invest substantial time, money and effort to develop, maintain
and protect such

 

4



--------------------------------------------------------------------------------

   Confidential Information. During your employment and at all times thereafter,
you will not, except with LSG’s written consent or in connection with carrying
out your duties and responsibilities for LSG, furnish or make accessible to
anyone or use for your own benefit or the benefit of anyone else any trade
secrets, confidential or proprietary information of LSG and its affiliates,
including business plans, Developments (as defined below), marketing plans,
strategies, systems, programs, methods, employee lists, computer programs,
insurance profiles and client lists (hereafter referred to as “Confidential
Information”); provided, that such Confidential Information shall not include
information which at the time of disclosure or use, was generally available to
the public other than by a breach of this Agreement or was available to the
party to whom disclosed on a non-confidential basis by disclosure or access
provided by LSG or a third party without breaching any obligations of LSG, you
or such third party or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement. Notwithstanding the foregoing, you may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the LSG
and its affiliates or by any administrative body or legislative body (including
a committee thereof) with jurisdiction to order you to divulge, disclose or make
accessible such information; provided, that in the event that you are ordered by
a court or other government agency to disclose any Confidential Information, you
will (i) promptly notify LSG of such order, (ii) at LSG’s written request,
diligently contest such order at the sole expense of LSG as expenses occur, and
(iii) at LSG’s written request, seek to obtain, at the sole expense of LSG, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order. DEVELOPMENTS:    You acknowledge that
you have been employed to invent in the course of your employment. All LED and
lighting-related discoveries, inventions, ideas, technology, formulas, designs,
software, programs, algorithms, products, systems, applications, processes,
procedures, methods and improvements and enhancements conceived, developed or
otherwise made or created or produced by you alone or with others, at any time
during your employment with LSG (and, if conceived, developed or otherwise made
or created or produced using LSG’s equipment, supplies, facilities or
Confidential Information, whether or not LED or lighting-related), or in any way
relating to the business activities which are the same as or substantially
similar to business activities carried on by LSG and its affiliates or proposed
to be extended or

 

5



--------------------------------------------------------------------------------

   expanded by LSG and its affiliates, or to the products or services of LSG and
its affiliates, whether or not subject to patent, copyright or other protection
and whether or not reduced to tangible form, including all patents, trade
secrets, or other proprietary rights relating to the forgoing (“Developments”),
shall be the sole and exclusive property of LSG. You agree to, and hereby do,
assign to LSG, without any further consideration, all of your right, title and
interest throughout the world in and to all the aforementioned Developments. You
will make and maintain adequate and current written records of all Developments
and shall disclose all Developments promptly, fully and in writing to LSG
promptly after development of the same, and at any time upon request.
NON-COMPETITION:    In consideration of LSG’s provision of Confidential
Information, the payments, benefits and other obligations of LSG to you pursuant
to this Agreement, you hereby covenant and agree that, at all times during which
you are employed by LSG and its affiliates and during the “Restricted Period”
(as defined below), you will not, in the “Restricted Area” (as defined below),
directly or indirectly, own any interest in, establish, manage, control,
participate in (whether as an officer, director, manager, employee, partner,
equity holder, member, agent, representative or otherwise), consult with, render
services for, or in any other manner engage in any Competing Business (as
defined below) anywhere in the Restricted Area. “Competing Business” means any
person, business or entity engaged in the research, development, manufacture, or
sale of LED lighting devices, including but not limited to, LED lighting
components, LED retrofit lamps, LED luminaires, LED fixtures and/or LED lighting
systems, and any other business engaged in by LSG and its affiliates
(collectively, the “Company Group”) as conducted, or proposed to be extended or
expanded, by the Company Group as of as of the date of your termination. Nothing
herein shall prohibit you from investing in stocks, bonds, or other securities
in any business if: (i) such stocks, bonds, or other securities are listed on
any United States securities exchange or are publicly traded in an over the
counter market, and such investment does not exceed, in the case of any capital
stock of any one issuer two percent (2%) of the issued and outstanding capital
stock or in the case of bonds or other securities, two percent (2%) of the
aggregate principal amount thereof issued and outstanding, or (ii) such
investment is completely passive and no control or influence over the management
or policies of such business is exercised. For purposes of this Non-Competition
provision, the business of the Company Group shall only be “proposed to be
extended or expanded” if: (i) you have actual

 

6



--------------------------------------------------------------------------------

  knowledge of the proposed extension or expansion of the business of the
Company Group on or prior to the date that your employment is terminated; and
(ii) the proposed extension or expansion of the business is set forth in a
written business plan of LSG.   You agree that, during the Restricted Period and
subsequent to the completion or termination of the Restricted Period, you will,
at LSG’s request and expense, execute all applications for United States and
foreign patents, trademarks, copyrights, or other rights, and will otherwise
provide assistance (including but not limited to the execution and delivery of
instruments of further assurance or confirmation) to assign subject intellectual
property to LSG and to permit LSG to enforce any patents, trademarks,
copyrights, or other rights in and to subject intellectual property. You agree
not to file any patent, trademark, or copyright applications relating to subject
intellectual property.   For purposes of this Agreement, and except as provided
below, the “Restricted Period” shall mean a period of up to twenty-four
(24) months following the date on which your employment is terminated, as such
period determined by LSG in its sole discretion and communicated to you in
writing; provided, that, during such Restricted Period, LSG will pay you an
amount equal to your Base Salary for such period, which shall be payable to you
in substantially equal installments in accordance with LSG’s payroll practices;
provided, further, that such payments (i) are conditioned upon your executing
and returning to LSG (and not revoking) a release of claims in the form provided
by LSG, (ii) are further conditioned on your compliance with all
post-termination obligations in this agreement and (iii) shall be reduced by the
amount of any severance payments for such period payable to you under this
Agreement. Notwithstanding the forgoing, if your employment is terminated by LSG
or its successor without Cause or you resign for Good Reason within two
(2) years after a Change in Control, the “Restricted Period” shall mean a period
of up to twenty-four (24) months following the date on which your employment is
terminated, as such period is determined by LSG in its sole discretion and
communicated to you in writing; provided, that, during such Restricted Period,
LSG will pay you an amount equal to one-half of your Base Salary for such
period, which shall be payable to you in substantially equal installments in
accordance with LSG’s payroll practices; provided, further, that such payments
(i) are conditioned upon your executing and returning to LSG (and not revoking)
a release of claims in the form provided by LSG, (ii) are further conditioned on
your compliance with all post-termination obligations in this agreement, and
(iii) shall not be reduced by the amount of any severance payments for such
period payable to you under this Agreement.

 

7



--------------------------------------------------------------------------------

   For purposes of this Agreement, “Restricted Area” means, because LSG is
engaged in business throughout the United States and you have responsibility for
and/or will perform services for or regarding LSG throughout the United States,
the United States, and every country in which LSG conducts business during your
employment with LSG and for or regarding which you had responsibilities or
performed services.

APPLICATION OF SECTION

409A:

  

 

Each payment under this Agreement is intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or in compliance
with Section 409A, and the provisions of this Agreement will be administered,
interpreted and construed accordingly. Without limiting the generality of the
foregoing, the term “termination” of employment or any similar term used herein
will be interpreted to mean “separation from service” within the meaning of
Section 409A to the extent necessary to comply with Section 409A. In addition,
notwithstanding any provision of this Agreement to the contrary, any payment
that is subject to the six-month delay under Section 409A(a)(2)(B) of the
Internal Revenue Code for a “specified employee”, if applicable, shall not be
paid or commence until the earliest of: (i) the first day of the seventh month
after your date of termination, (ii) the date of your death, or (iii) such
earlier date as complies with the requirements of Section 409A. Each payment
hereunder subject to Section 409A shall be considered a separate payment for
purposes thereof.

All other matters concerning your employment which are not specifically
described in this Agreement will be in accordance with LSG’s standard practices
and procedures.

Signing below will signify your acceptance of this offer of employment under the
terms of this Agreement. This Agreement contains the entire agreement and
understanding between you and LSG and supersedes any prior or contemporaneous
agreements, understandings, communications, offers, representations, warranties,
or commitments by or on behalf of LSG and its affiliates (either oral or
written), including, without limitation, the Employment Agreement by and between
LSG and you dated October 4, 2007. The terms of your employment may, in the
future, be amended but only in writing, signed by you and signed by a duly
authorized officer on behalf of LSG.

 

8



--------------------------------------------------------------------------------

In the event a dispute arises, this Agreement, including the validity,
interpretation, construction and performance of this Agreement, shall be
governed by and construed in accordance with the substantive laws of the State
of New York. Jurisdiction for resolution of any disputes shall be solely in New
York.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

If these terms are agreeable to you, please sign and date two copies of this
Agreement in the appropriate space at the bottom and return one copy to my
attention at the address above (retaining the other copy for your files).

 

Sincerely, LIGHTING SCIENCE GROUP CORPORATION By:  

  /s/ Richard Weinberg

 

Acknowledged and Agreed to: By:  

  /s/ Fredric Maxik

      Fredric Maxik Date:  

  22 March 2011

 

10